Citation Nr: 1631857	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, claimed as a nervous condition, schizophrenia, and manic depression.

2. Entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition, schizophrenia, and manic depression.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1977 to October 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

In a June 2016 Board hearing, the Veteran provided testimony, via videoconference, before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition, schizophrenia, and manic depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A final September 1981 RO decision denied service connection for a nervous condition on the basis that such a condition was not diagnosed.

3. The evidence associated with the claims file subsequent to the RO's September 1981 rating decision, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.



CONCLUSIONS OF LAW

1. The September 1981 rating decision, which denied service connection for major depressive disorder and the May 1983 rating decision finding that new and material evidence had not been submitted to reopen the claim are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2. Since the May 1983 rating decision, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's request to reopen his service connection claim for an acquired psychiatric disability, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Applicable Law and Analysis 

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, the Board notes that according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran is seeking to reopen his claim for service connection for his acquired psychiatric disability.

The RO denied the Veteran's claim for service connection for his acquired psychiatric disability in a rating decision dated September 1981.  The relevant evidence before the RO at the time of the final decision in 1981 included the Veteran's service treatment records and a medical statement from Dr. P.S., in which she diagnosed the Veteran with personality disorder.  See Medical Statement dated July 15, 1981.  The basis for the denial was that the Veteran was diagnosed with a personality disorder, which is not subject to VA compensation; the Veteran was not diagnosed with a compensable psychiatric disorder.  Given the evidence of record at time, the RO denied the Veteran's claim for service connection for his psychiatric disability.  See Rating Decision dated September 2, 1981.

The Veteran was properly notified of the decision but did not file a formal appeal, or submit new and material evidence, within one year of the notice of denial.  See Notification Letter dated September 10, 1981.  Thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The Veteran requested to reopen his service connection claim in 1983.  At that time, the Veteran claimed that he had a psychiatric disability that was treated at a VA facility.  See Application for Compensation dated March 2, 1983.  In support of his claim, the Veteran submitted a VA treatment record, which noted that the Veteran was thought to have a schizophrenic form disorder; however, after the Veteran did not respond to treatment, he was diagnosed with alcohol dependence.  See VA Treatment Record dated March 18, 1983.  In a May 1983 rating decision, the RO denied the Veteran's request to reopen his claim, reasoning that the new evidence was not material in establishing service connection in that a compensable diagnosis was not of record.  See Rating Decision dated 1983.  

Most recently, the Veteran requested to reopen his service connection claim in April 2007.  See Statement in Support of Claim dated April 25, 2007.  The pertinent evidence submitted after the 1983 denial includes various diagnoses of depression, PTSD, anxiety disorder, and psychosis from treating physicians and social workers.  See VA Treatment Records dated April 25, 2007, June 4, 2007, January 22, 2008, September 20, 2013, March 4, 2014 and May 11, 2015.  

In a November 2007 rating decision, the RO denied the Veteran's request, reasoning that the evidence of record did not provide a positive nexus between his current diagnoses and his period of service.  

The Board finds that the evidence submitted after the 1981 denial of the Veteran's claim is new and material.  The Veteran's original claim was denied because he was not diagnosed with a compensable psychiatric disability.  In essence, any new and material evidence would have to relate to this fact; thus, he would need a diagnosis from a treating physician.  As previously noted, the Veteran has been diagnosed with depressive disorder, anxiety disorder, PTSD, and psychosis.  See VA Treatment Records, supra.  As such, the evidence submitted relates to a previously unestablished fact necessary to substantiate the Veteran's service-connection claim.

ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran contends that he has a current psychiatric disability that is related to his period of service.  Specifically, the Veteran has reported that he was under a lot of pressure in the military, which led to a nervous breakdown.  See Board Hearing Transcript, p. 4.

The evidence of record includes a statement from a fellow serviceman.  In his statement, the service man stated that he and the Veteran served on the same Air Force Base for three months in 1977.  He remembered the Veteran as a "fun outgoing person."  He stated that he did not notice anything unusual about the Veteran's behavior or personality.  See Statement from B.L.T. dated October 26, 2008.  As a lay person, B.L.T. is not competent to provide a diagnosis of a mental or personality disorder; however he is competent to attest to things he did or did not witness.  See Layno v. Brown, 6 Vet. App. 456, 470 (1994) (finding that lay testimony is not competent to prove that which requires specialized knowledge or training).  As such, the Board accepts as true his statement that the Veteran's behavior and personality were normal in the beginning of his active service.  

Also of record are the Veteran's lay statements.  The Veteran has reported that he began to have mental issues toward the end of his active service.  Specifically, he avers that at the end of his service, he began to hear voices, have ringing in his ears, and became homicidal.  He states that his symptoms, particularly the auditory hallucinations, have continued since he was discharged.  See Board Hearing Transcript, p. 4; Statement in Support of Claim dated March 23, 2015.  Again, as a lay person, the Veteran is not competent to provide a diagnosis; however, he is competent to attest to his subjective symptoms.  The Board finds that his statements are credible.  Not only has he consistently reported the same symptoms, such statements are supported by the evidence of record.  The Veteran's service treatment records show that at the end of his active service, he began to exhibit unusual behavior.  He began talking to himself and was consistently late for his work duties.  Numerous times, the Veteran was reported as being aggressive and was noted as having a passive aggressive personality.  See Service Treatment Records dated June 29, 1979 and August 14, 1979; Personnel Records dated October 12, 1979 and January 24, 1980.  Thus, the Board accepts the Veteran's statements as true.

In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Here, the McClendon standard for a VA examination has been met.  The Veteran has several psychiatric diagnoses of record; service treatment records, along with the  credible lay statements of record demonstrate an in-service change in the Veteran's behavior; current treating physicians have indicated that the Veteran's mental health condition(s) may be related to his period of service; however, there is not enough evidence to make such a decision.  Thus a VA examination is warranted.  
In addition, at the June 2016 Board hearing, the Veteran stated that in 1981, he received treatment from the VAMC in Richmond, Virginia for an entire year.  The only treatment note from the VAMC in Richmond is from March 1981.  Upon remand, the RO should obtain any outstanding medical records from the VAMC in Richmond, Virginia.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative (if any) and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed psychiatric disability.  The RO should specifically request any records from the Richmond VCAA for the years 1981 and 1982.  If VA attempts to obtain any outstanding records identified by the Veteran and such records are determined to be unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. After records development is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any psychiatric disability or disabilities the Veteran may have.   The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  Upon review of the record and after examination of the Veteran, the examiner should respond to the following:

a) The examiner should list the Veteran's current psychiatric disabilities, if any.  

b) For each psychiatric disability diagnosed, the examiner is to provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. there is at least a 50 percent probability) that any current psychiatric disability had its onset during the Veteran's military service or is otherwise traceable thereto. 

In reaching his/her opinion, the examiner should accept as true the following lay statements: (1) that the Veteran's behavior was normal at the beginning of service; (2) that the Veteran began hearing voices towards the end of service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's military personnel records documenting the Veteran's unusual behavior toward the end of service.  The medical reasons for accepting or rejecting any statements regarding continuity of symptoms since service should be set forth in detail.

c) All opinions must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the physician should so state, and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

3. After the development requested above has been completed to the extent possible, the entire record, including any additional records obtained, should again be reviewed, and the Veteran's service-connection claim for a right knee disability should be readjudicated. If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


